Citation Nr: 0600533	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  05-05 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to May 
1968.  He also had prior active duty for training service 
with the Army National Guard of Tennessee from August 1962 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2003 
and September 2003 by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Nashville, 
Tennessee.

A hearing was held before a decision review officer at the RO 
in December 2004 and in correspondence received in June 2005, 
the veteran withdrew his request for a hearing before a 
Veterans Law Judge.


FINDINGS OF FACT

On December 7, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, via his representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by authorized representative.  38 
C.F.R. § 20.204 (2005).  The appellant, through his 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


